Exhibit 10.2

LIBERTY MEDIA CORPORATION 2013 INCENTIVE PLAN

(Amended and Restated as of March 31, 2015)

ARTICLE I

PURPOSE OF PLAN; EFFECTIVE DATE

Purpose

.  The purpose of the Plan is to promote the success of the Company by providing
a method whereby (i) eligible employees of the Company and its Subsidiaries and
(ii) independent contractors providing services to the Company and its
Subsidiaries may be awarded additional remuneration for services rendered and
may be encouraged to invest in capital stock of the Company, thereby increasing
their proprietary interest in the Company’s businesses, encouraging them to
remain in the employ or service of the Company or its Subsidiaries, and
increasing their personal interest in the continued success and progress of the
Company and its Subsidiaries. The Plan is also intended to aid in (i) attracting
Persons of exceptional ability to become officers and employees of the Company
and its Subsidiaries and (ii) inducing independent contractors to agree to
provide services to the Company and its Subsidiaries.

Effective Date

.  The Plan shall be effective as of the Distribution Date. The Plan was amended
on August 5, 2013 and amended and restated as of March 31, 2015.

ARTICLE II

DEFINITIONS

Certain Defined Terms

.  Capitalized terms not defined elsewhere in the Plan shall have the following
meanings (whether used in the singular or plural):

“Account” has the meaning ascribed thereto in Section 8.2.

“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.

“Agreement” means a stock option agreement, stock appreciation rights agreement,
restricted shares agreement, restricted stock units agreement, cash award
agreement or an agreement evidencing more than one type of Award, specified in
Section 10.5, as any such Agreement may be supplemented or amended from time to
time.

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the stockholders of the
Company) shall approve (i) any consolidation or merger of the Company, or
binding share exchange, pursuant to which shares of Common Stock of the Company
would be changed or converted into or exchanged for cash, securities, or other
property, other than any such transaction in which the common stockholders of
the Company immediately prior to such transaction have the same proportionate
ownership of the Common Stock of, and voting power with respect to, the
surviving corporation immediately



 

--------------------------------------------------------------------------------

 

after such transaction, (ii) any merger, consolidation or binding share exchange
to which the Company is a party as a result of which the Persons who are common
stockholders of the Company immediately prior thereto have less than a majority
of the combined voting power of the outstanding capital stock of the Company
ordinarily (and apart from the rights accruing under special circumstances)
having the right to vote in the election of directors immediately following such
merger, consolidation or binding share exchange, (iii) the adoption of any plan
or proposal for the liquidation or dissolution of the Company, or (iv) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company.

“Award” means a grant of Options, SARs, Restricted Shares, Restricted Stock
Units, Performance Awards, Cash Awards and/or cash amounts under the Plan.

“Board” means the Board of Directors of the Company.

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

“Cash Award” means an Award made pursuant to Section 9.1 of the Plan to a Holder
that is paid solely on account of the attainment of one or more Performance
Objectives that have been pre-established by the Committee.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute or statutes thereto. Reference to any specific Code
section shall include any successor section.

“Committee” means the committee of the Board appointed pursuant to Section 3.1
to administer the Plan.

“Common Stock” means each or any (as the context may require) series of the
Company’s common stock.

“Company” means Liberty Media Corporation (f/k/a Liberty Spinco, Inc.), a
Delaware corporation.

“Control Purchase” means any transaction (or series of related transactions) in
which any person (as such term is defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company or any Exempt Person (as defined below)) shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
20% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a



2

--------------------------------------------------------------------------------

 

transaction (or series of related transactions) approved by the Board. For
purposes of this definition, “Exempt Person” means each of (a) the Chairman of
the Board, the President and each of the directors of the Company as of the
Distribution Date, and (b) the respective family members, estates and heirs of
each of the Persons referred to in clause (a) above and any trust or other
investment vehicle for the primary benefit of any of such Persons or their
respective family members or heirs. As used with respect to any Person, the term
“family member” means the spouse, siblings and lineal descendants of such
Person.

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

“Distribution” means the distribution by Starz (f/k/a Liberty Media Corporation)
to the holders of its common stock of all of the issued and outstanding shares
of Common Stock.

“Distribution Date” means the date on which the Distribution occurs.

“Dividend Equivalents” means, with respect to Restricted Stock Units, to the
extent specified by the Committee only, an amount equal to all dividends and
other distributions (or the economic equivalent thereof) which are payable to
stockholders of record during the Restriction Period on a like number and kind
of shares of Common Stock. Notwithstanding any provision of the Plan to the
contrary, Dividend Equivalents with respect to a Performance Award may only be
paid to the extent the Performance Award is actually paid to the Holder.

“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

“Equity Security” shall have the meaning ascribed to such term in Section
3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute or statutes thereto. Reference to any specific
Exchange Act section shall include any successor section.

“Fair Market Value” of a share of any series of Common Stock on any day means
(i) for Option and SAR exercise transactions effected on any third-party
incentive award administration system provided by the Company, the current high
bid price of a share of any series of Common Stock as reported on the
consolidated transaction reporting system on the principal national securities
exchange on which shares of such series of Common Stock are listed on such day
or if such shares are not then listed on a national securities exchange, then as
quoted by OTC Markets Group Inc., or (ii) for all other purposes under the Plan,
the closing price of a share of such series of Common Stock on such day (or if
such day is not a trading day, on the next preceding trading day) as reported on
the consolidated transaction reporting system for the principal national
securities exchange on which shares of such series of Common Stock are listed on
such day or if such shares are not then listed on a national securities
exchange, then as quoted by OTC Markets



3

--------------------------------------------------------------------------------

 

Group Inc.  If for any day the Fair Market Value of a share of the applicable
series of Common Stock is not determinable by any of the foregoing means, or if
there is insufficient trading volume in the applicable series of Common Stock on
such trading day, then the Fair Market Value for such day shall be determined in
good faith by the Committee on the basis of such quotations and other
considerations as the Committee deems appropriate.

“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.

“Holder” means a Person who has received an Award under the Plan.

“Option” means a stock option granted under Article VI.

“Performance Award” means an Award made pursuant to Article IX of the Plan to a
Holder that is subject to the attainment of one or more Performance Objectives.

“Performance Objective” means a standard established by the Committee to
determine in whole or in part whether a Performance Award shall be earned.

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

“Plan” means this Liberty Media Corporation 2013 Incentive Plan, amended and
restated as of March 31, 2015.

“Restricted Shares” means shares of any series of Common Stock awarded pursuant
to Section 8.1.

“Restricted Stock Unit” means a unit evidencing the right to receive in
specified circumstances one share of the specified series of Common Stock or the
equivalent value in cash, which right may be subject to a Restriction Period or
forfeiture provisions.

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares or Restricted Stock Units and ending on the Vesting Date
with respect to such Award.

“Retained Distribution” has the meaning ascribed thereto in Section 8.3.

“SARs” means stock appreciation rights, awarded pursuant to Article VII, with
respect to shares of any specified series of Common Stock.

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

“Tandem SARs” has the meaning ascribed thereto in Section 7.1.





4

--------------------------------------------------------------------------------

 

“Vesting Date,” with respect to any Restricted Shares or Restricted Stock Units
awarded hereunder, means the date on which such Restricted Shares or Restricted
Stock Units cease to be subject to a risk of forfeiture, as designated in or
determined in accordance with the Agreement with respect to such Award of
Restricted Shares or Restricted Stock Units pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares or
Restricted Stock Units, reference in the Plan to a Vesting Date in respect of
such Award shall be deemed to refer to each part of such Award and the Vesting
Date for such part. The Vesting Date for a particular Award will be established
by the Committee and, for the avoidance of doubt, may be contemporaneous with
the date of grant.

ARTICLE III

ADMINISTRATION

Committee

.  The Plan shall be administered by the Compensation Committee of the Board
unless a different committee is appointed by the Board. The Committee shall be
comprised of not less than two Persons. The Board may from time to time appoint
members of the Committee in substitution for or in addition to members
previously appointed, may fill vacancies in the Committee and may remove members
of the Committee. The Committee shall select one of its members as its chairman
and shall hold its meetings at such times and places as it shall deem advisable.
A majority of its members shall constitute a quorum and all determinations shall
be made by a majority of such quorum. Any determination reduced to writing and
signed by all of the members shall be as fully effective as if it had been made
by a majority vote at a meeting duly called and held.

Powers

.  The Committee shall have full power and authority to grant to eligible
Persons Options under Article VI of the Plan, SARs under Article VII of the
Plan, Restricted Shares under Article VIII of the Plan, Restricted Stock Units
under Article VIII of the Plan, Cash Awards under Article IX of the Plan and/or
Performance Awards under Article IX of the Plan, to determine the terms and
conditions (which need not be identical) of all Awards so granted, to interpret
the provisions of the Plan and any Agreements relating to Awards granted under
the Plan and to supervise the administration of the Plan. The Committee in
making an Award may provide for the granting or issuance of additional,
replacement or alternative Awards upon the occurrence of specified events,
including the exercise of the original Award. The Committee shall have sole
authority in the selection of Persons to whom Awards may be granted under the
Plan and in the determination of the timing, pricing and amount of any such
Award, subject only to the express provisions of the Plan. In making
determinations hereunder, the Committee may take into account the nature of the
services rendered by the respective employees and independent contractors, their
present and potential contributions to the success of the Company and its
Subsidiaries, and such other factors as the Committee in its discretion deems
relevant.

Interpretation

.  The Committee is authorized, subject to the provisions of the Plan, to
establish, amend and rescind such rules and regulations as it deems necessary or
advisable for the proper administration of the Plan and to take such other
action in connection with or in relation to the Plan as it deems necessary or
advisable. Each action and determination made or taken pursuant to the Plan by
the Committee, including any interpretation or construction of the Plan, shall
be final and conclusive for all purposes and upon all Persons. No member of the



5

--------------------------------------------------------------------------------

 

Committee shall be liable for any action or determination made or taken by such
member or the Committee in good faith with respect to the Plan.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

Number of Shares

.  Subject to the provisions of this Article IV, the maximum number of shares of
Common Stock with respect to which Awards may be granted during the term of the
Plan shall be 74,940,000 shares. Shares of Common Stock will be made available
from the authorized but unissued shares of the Company or from shares reacquired
by the Company, including shares purchased in the open market. The shares of
Common Stock subject to (i) any Award granted under the Plan that shall expire,
terminate or be cancelled or annulled for any reason without having been
exercised (or considered to have been exercised as provided in Section 7.2),
(ii) any Award of any SARs granted under the Plan the terms of which provide for
settlement in cash, and (iii) any Award of Restricted Shares or Restricted Stock
Units that shall be forfeited prior to becoming vested (provided that the Holder
received no benefits of ownership of such Restricted Shares or Restricted Stock
Units other than voting rights and the accumulation of Retained Distributions
and unpaid Dividend Equivalents that are likewise forfeited) shall again be
available for purposes of the Plan. Notwithstanding the foregoing, the following
shares of Common Stock may not again be made available for issuance as Awards
under the Plan: (a) shares of Common Stock not issued or delivered as a result
of the net settlement of an outstanding Option or SAR, (b) shares of Common
Stock used to pay the purchase price or withholding taxes related to an
outstanding Award, or (c) shares of Common Stock repurchased on the open market
with the proceeds of an Option purchase price. Except for Awards described in
Section 10.1, no Person may be granted in any calendar year Awards covering more
than 24,000,000 shares of Common Stock (as such amount may be adjusted from time
to time as provided in Section 4.2). No Person shall receive payment for Cash
Awards during any calendar year aggregating in excess of $10 million.

Adjustments

.

(a) If the Company subdivides its outstanding shares of any series of Common
Stock into a greater number of shares of such series of Common Stock (by stock
dividend, stock split, reclassification, or otherwise) or combines its
outstanding shares of any series of Common Stock into a smaller number of shares
of such series of Common Stock (by reverse stock split, reclassification, or
otherwise) or if the Committee determines that any stock dividend, extraordinary
cash dividend, reclassification, recapitalization, reorganization, stock
redemption, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase such series of Common Stock or other similar
corporate event (including mergers or consolidations other than those which
constitute Approved Transactions, adjustments with respect to which shall be
governed by Section 10.1(b)) affects any series of Common Stock so that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under the Plan, then the Committee, in such manner as the
Committee, in its sole discretion, deems equitable and appropriate, shall make
such adjustments to any or all of (i) the number and kind of shares of stock
which thereafter may be awarded, optioned or otherwise made subject to the
benefits contemplated by the Plan, (ii) the number and kind of shares of



6

--------------------------------------------------------------------------------

 

stock subject to outstanding Awards, and (iii) the purchase or exercise price
and the relevant appreciation base with respect to any of the foregoing,
provided, however, that the number of shares subject to any Award shall always
be a whole number. The Committee may, if deemed appropriate, provide for a cash
payment to any Holder of an Award in connection with any adjustment made
pursuant to this Section 4.2.

(b) Notwithstanding any provision of the Plan to the contrary, in the event of a
corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation, the Committee shall be authorized, in its
discretion, (i) to provide, prior to the transaction, for the acceleration of
the vesting and exercisability of, or lapse of restrictions with respect to, the
Award and, if the transaction is a cash merger, provide for the termination of
any portion of the Award that remains unexercised at the time of such
transaction, or (ii) to cancel any such Awards and to deliver to the Holders
cash in an amount that the Committee shall determine in its sole discretion is
equal to the fair market value of such Awards on the date of such event, which
in the case of Options or SARs shall be the excess of the Fair Market Value (as
determined in sub-section (ii) of the definition of such term) of Common Stock
on such date over the purchase price of the Options or the base price of the
SARs, as applicable. For the avoidance of doubt, if the purchase price of the
Options or base price of the SARs, as applicable, is greater than such Fair
Market Value, the Options or SARs may be canceled for no consideration pursuant
to this section.

(c) No adjustment or substitution pursuant to this Section 4.2 shall be made in
a manner that results in noncompliance with the requirements of Section 409A of
the Code, to the extent applicable.

ARTICLE V

ELIGIBILITY

General

.  The Persons who shall be eligible to participate in the Plan and to receive
Awards under the Plan shall, subject to Section 5.2, be such Persons who are
employees (including officers and directors) of or independent contractors
providing services to the Company or its Subsidiaries as the Committee shall
select. Awards may be made to employees or independent contractors who hold or
have held Awards under the Plan or any similar or other awards under any other
plan of the Company or any of its Affiliates.

Ineligibility

.  No member of the Committee, while serving as such, shall be eligible to
receive an Award.

ARTICLE VI

STOCK OPTIONS

Grant of Options

.  Subject to the limitations of the Plan, the Committee shall designate from
time to time those eligible Persons to be granted Options, the time when each
Option shall be granted to such eligible Persons, the series and number of
shares of Common



7

--------------------------------------------------------------------------------

 

Stock subject to such Option, and, subject to Section 6.2, the purchase price of
the shares of Common Stock subject to such Option.

Option Price

.  The price at which shares may be purchased upon exercise of an Option shall
be fixed by the Committee and may be no less than the Fair Market Value of the
shares of the applicable series of Common Stock subject to the Option as of the
date the Option is granted.

Term of Options

.  Subject to the provisions of the Plan with respect to death, retirement and
termination of employment, the term of each Option shall be for such period as
the Committee shall determine as set forth in the applicable Agreement; provided
that such term may not exceed ten years.  However, if the term of an Option
expires when trading in the Common Stock is prohibited by law or the Company’s
insider trading policy, then the term of such Option shall expire on the 30th
day after the expiration of such prohibition.

Exercise of Options

.  An Option granted under the Plan shall become (and remain) exercisable during
the term of the Option to the extent provided in the applicable Agreement and
the Plan and, unless the Agreement otherwise provides, may be exercised to the
extent exercisable, in whole or in part, at any time and from time to time
during such term; provided, however, that subsequent to the grant of an Option,
the Committee, at any time before complete termination of such Option, may
accelerate the time or times at which such Option may be exercised in whole or
in part (without reducing the term of such Option).

Manner of Exercise

.

(a) Form of Payment.  An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the
Committee may establish from time to time. The method or methods of payment of
the purchase price for the shares to be purchased upon exercise of an Option and
of any amounts required by Section 10.9 shall be determined by the Committee and
may consist of (i) cash, (ii) check, (iii) promissory note (subject to
applicable law), (iv) whole shares of any series of Common Stock, (v) the
withholding of shares of the applicable series of Common Stock issuable upon
such exercise of the Option, (vi) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (vii) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of shares under the Delaware General Corporation Law. The permitted
method or methods of payment of the amounts payable upon exercise of an Option,
if other than in cash, shall be set forth in the applicable Agreement and may be
subject to such conditions as the Committee deems appropriate.

(b) Value of Shares.  Unless otherwise determined by the Committee and provided
in the applicable Agreement, shares of any series of Common Stock delivered in
payment of all or any part of the amounts payable in connection with the
exercise of an Option, and shares of any series of Common Stock withheld for
such payment, shall be valued for such purpose at their Fair Market Value as of
the exercise date.



8

--------------------------------------------------------------------------------

 

(c) Issuance of Shares.  The Company shall effect the transfer of the shares of
Common Stock purchased under the Option as soon as practicable after the
exercise thereof and payment in full of the purchase price therefor and of any
amounts required by Section 10.9, and within a reasonable time thereafter, such
transfer shall be evidenced on the books of the Company. Unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) no
Holder or other Person exercising an Option shall have any of the rights of a
stockholder of the Company with respect to shares of Common Stock subject to an
Option granted under the Plan until due exercise and full payment has been made,
and (ii) no adjustment shall be made for cash dividends or other rights for
which the record date is prior to the date of such due exercise and full
payment.

ARTICLE VII

SARS

Grant of SARs

.  Subject to the limitations of the Plan, SARs may be granted by the Committee
to such eligible Persons in such numbers, with respect to any specified series
of Common Stock, and at such times during the term of the Plan as the Committee
shall determine. A SAR may be granted to a Holder of an Option (hereinafter
called a “related Option”) with respect to all or a portion of the shares of
Common Stock subject to the related Option (a “Tandem SAR”) or may be granted
separately to an eligible employee (a “Free Standing SAR”). Subject to the
limitations of the Plan, SARs shall be exercisable in whole or in part upon
notice to the Company upon such terms and conditions as are provided in the
Agreement.

Tandem SARs

.  A Tandem SAR may be granted either concurrently with the grant of the related
Option or at any time thereafter prior to the complete exercise, termination,
expiration or cancellation of such related Option. Tandem SARs shall be
exercisable only at the time and to the extent that the related Option is
exercisable (and may be subject to such additional limitations on exercisability
as the Agreement may provide) and in no event after the complete termination or
full exercise of the related Option. Upon the exercise or termination of the
related Option, the Tandem SARs with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the related Option was so exercised or terminated. Subject to the
limitations of the Plan, upon the exercise of a Tandem SAR and unless otherwise
determined by the Committee and provided in the applicable Agreement, (i) the
Holder thereof shall be entitled to receive from the Company, for each share of
the applicable series of Common Stock with respect to which the Tandem SAR is
being exercised, consideration (in the form determined as provided in Section
7.4) equal in value to the excess of the Fair Market Value of a share of the
applicable series of Common Stock with respect to which the Tandem SAR was
granted on the date of exercise over the related Option purchase price per
share, and (ii) the related Option with respect thereto shall be canceled
automatically to the extent of the number of shares of Common Stock with respect
to which the Tandem SAR was so exercised.

Free Standing SARs

.  Free Standing SARs shall be exercisable at the time, to the extent and upon
the terms and conditions set forth in the applicable Agreement. The base price
of a Free Standing SAR may be no less than the Fair Market Value of the
applicable series of Common Stock with respect to which the Free Standing SAR
was granted as of the date the Free



9

--------------------------------------------------------------------------------

 

Standing SAR is granted. Subject to the limitations of the Plan, upon the
exercise of a Free Standing SAR and unless otherwise determined by the Committee
and provided in the applicable Agreement, the Holder thereof shall be entitled
to receive from the Company, for each share of the applicable series of Common
Stock with respect to which the Free Standing SAR is being exercised,
consideration (in the form determined as provided in Section 7.4) equal in value
to the excess of the Fair Market Value of a share of the applicable series of
Common Stock with respect to which the Free Standing SAR was granted on the date
of exercise over the base price per share of such Free Standing SAR. The term of
a Free Standing SAR may not exceed ten years.  However, if the term of a Free
Standing SAR expires when trading in the Common Stock is prohibited by law or
the Company’s insider trading policy, then the term of such Free Standing SAR
shall expire on the 30th day after the expiration of such prohibition.

Consideration

.  The consideration to be received upon the exercise of a SAR by the Holder
shall be paid in cash, shares of the applicable series of Common Stock with
respect to which the SAR was granted (valued at Fair Market Value on the date of
exercise of such SAR), a combination of cash and such shares of the applicable
series of Common Stock or such other consideration, in each case, as provided in
the Agreement. No fractional shares of Common Stock shall be issuable upon
exercise of a SAR, and unless otherwise provided in the applicable Agreement,
the Holder will receive cash in lieu of fractional shares. Unless the Committee
shall otherwise determine, to the extent a Free Standing SAR is exercisable, it
will be exercised automatically for cash on its expiration date.

Limitations

.  The applicable Agreement may provide for a limit on the amount payable to a
Holder upon exercise of SARs at any time or in the aggregate, for a limit on the
number of SARs that may be exercised by the Holder in whole or in part for cash
during any specified period, for a limit on the time periods during which a
Holder may exercise SARs, and for such other limits on the rights of the Holder
and such other terms and conditions of the SAR, including a condition that the
SAR may be exercised only in accordance with rules and regulations adopted from
time to time, as the Committee may determine. Unless otherwise so provided in
the applicable Agreement, any such limit relating to a Tandem SAR shall not
restrict the exercisability of the related Option. Such rules and regulations
may govern the right to exercise SARs granted prior to the adoption or amendment
of such rules and regulations as well as SARs granted thereafter.

Exercise

.  For purposes of this Article VII, the date of exercise of a SAR shall mean
the date on which the Company shall have received notice from the Holder of the
SAR of the exercise of such SAR (unless otherwise determined by the Committee
and provided in the applicable Agreement).

ARTICLE VIII

RESTRICTED SHARES AND RESTRICTED STOCK UNITS

Grant of Restricted Shares

.  Subject to the limitations of the Plan, the Committee shall designate those
eligible Persons to be granted Awards of Restricted Shares, shall determine the
time when each such Award shall be granted, and shall designate (or set forth
the basis for determining) the Vesting Date or Vesting Dates for each Award of
Restricted Shares, and may



10

--------------------------------------------------------------------------------

 

prescribe other restrictions, terms and conditions applicable to the vesting of
such Restricted Shares in addition to those provided in the Plan. The Committee
shall determine the price, if any, to be paid by the Holder for the Restricted
Shares; provided, however, that the issuance of Restricted Shares shall be made
for at least the minimum consideration necessary to permit such Restricted
Shares to be deemed fully paid and nonassessable. All determinations made by the
Committee pursuant to this Section 8.1 shall be specified in the Agreement.

Issuance of Restricted Shares

.  An Award of Restricted Shares shall be registered in a book entry account
(the “Account”) in the name of the Holder to whom such Restricted Shares shall
have been awarded.  During the Restriction Period, the Account, any statement of
ownership representing the Restricted Shares that may be issued during the
Restriction Period and any securities constituting Retained Distributions shall
bear a restrictive legend to the effect that ownership of the Restricted Shares
(and such Retained Distributions), and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms and conditions provided in the
Plan and the applicable Agreement.

Restrictions with Respect to Restricted Shares

.  During the Restriction Period, Restricted Shares shall constitute issued and
outstanding shares of the applicable series of Common Stock for all corporate
purposes.  The Holder will have the right to vote such Restricted Shares, to
receive and retain such dividends and distributions, as the Committee may
designate, paid or distributed on such Restricted Shares, and to exercise all
other rights, powers and privileges of a Holder of shares of the applicable
series of Common Stock with respect to such Restricted Shares; except, that,
unless otherwise determined by the Committee and provided in the applicable
Agreement, (i) the Holder will not be entitled to delivery of the Restricted
Shares until the Restriction Period shall have expired and unless all other
vesting requirements with respect thereto shall have been fulfilled or waived;
(ii) the Company or its designee will retain custody of the Restricted Shares
during the Restriction Period as provided in Section 8.2; (iii) other than such
dividends and distributions as the Committee may designate, the Company or its
designee will retain custody of all distributions (“Retained Distributions”)
made or declared with respect to the Restricted Shares (and such Retained
Distributions will be subject to the same restrictions, terms and vesting, and
other conditions as are applicable to the Restricted Shares) until such time, if
ever, as the Restricted Shares with respect to which such Retained Distributions
shall have been made, paid or declared shall have become vested, and such
Retained Distributions shall not bear interest or be segregated in a separate
account; (iv) the Holder may not sell, assign, transfer, pledge, exchange,
encumber or dispose of the Restricted Shares or any Retained Distributions or
such Holder’s interest in any of them during the Restriction Period; and (v) a
breach of any restrictions, terms or conditions provided in the Plan or
established by the Committee with respect to any Restricted Shares or Retained
Distributions will cause a forfeiture of such Restricted Shares and any Retained
Distributions with respect thereto.

Grant of Restricted Stock Units

.  Subject to the limitations of the Plan, the Committee shall designate those
eligible Persons to be granted Awards of Restricted Stock Units, the value of
which is based, in whole or in part, on the Fair Market Value of the shares of
any specified series of Common Stock. Subject to the provisions of the Plan,
including any rules established pursuant to Section 8.5, Awards of Restricted
Stock Units shall be subject to such terms, restrictions, conditions, vesting
requirements and payment rules as the Committee may



11

--------------------------------------------------------------------------------

 

determine in its discretion, which need not be identical for each Award. Such
Awards may provide for the payment of cash consideration by the Person to whom
such Award is granted or provide that the Award, and any shares of Common Stock
to be issued in connection therewith, if applicable, shall be delivered without
the payment of cash consideration; provided, however, that the issuance of any
shares of Common Stock in connection with an Award of Restricted Stock Units
shall be for at least the minimum consideration necessary to permit such shares
to be deemed fully paid and nonassessable. The determinations made by the
Committee pursuant to this Section 8.4 shall be specified in the applicable
Agreement.

Restrictions with Respect to Restricted Stock Units

.  Any Award of Restricted Stock Units, including any shares of Common Stock
which are part of an Award of Restricted Stock Units, may not be assigned, sold,
transferred, pledged or otherwise encumbered prior to the date on which the
shares are issued or, if later, the date provided by the Committee at the time
of the Award. A breach of any restrictions, terms or conditions provided in the
Plan or established by the Committee with respect to any Award of Restricted
Stock Units will cause a forfeiture of such Restricted Stock Units and any
Dividend Equivalents with respect thereto.

Issuance of Restricted Stock Units

.  Restricted Stock Units shall be issued at the beginning of the Restriction
Period, shall not constitute issued and outstanding shares of the applicable
series of Common Stock, and the Holder shall not have any of the rights of a
stockholder with respect to the shares of Common Stock covered by such an Award
of Restricted Stock Units, in each case until such shares shall have been issued
to the Holder at the end of the Restriction Period. If and to the extent that
shares of Common Stock are to be issued at the end of the Restriction Period,
the Holder shall be entitled to receive Dividend Equivalents with respect to the
shares of Common Stock covered thereby either (i) during the Restriction Period
or (ii) in accordance with the rules applicable to Retained Distributions, as
the Committee may specify in the Agreement.

Cash Payments

.  In connection with any Award of Restricted Shares or Restricted Stock Units,
an Agreement may provide for the payment of a cash amount to the Holder of such
Awards at any time after such Awards shall have become vested. Such cash amounts
shall be payable in accordance with such additional restrictions, terms and
conditions as shall be prescribed by the Committee in the Agreement and shall be
in addition to any other salary, incentive, bonus or other compensation payments
which such Holder shall be otherwise entitled or eligible to receive from the
Company.

Completion of Restriction Period

.  On the Vesting Date with respect to each Award of Restricted Shares or
Restricted Stock Units and the satisfaction of any other applicable
restrictions, terms and conditions, (i) all or the applicable portion of such
Restricted Shares or Restricted Stock Units shall become vested, (ii) any
Retained Distributions with respect to such Restricted Shares and any unpaid
Dividend Equivalents with respect to such Restricted Stock Units shall become
vested to the extent that the Awards related thereto shall have become vested,
and (iii) any cash amount to be received by the Holder with respect to such
Restricted Shares or Restricted Stock Units shall become payable, all in
accordance with the terms of the applicable Agreement. Any such Restricted
Shares, Restricted Stock Units, Retained Distributions and any unpaid Dividend
Equivalents that shall not become vested shall be forfeited to the Company, and
the Holder shall not thereafter have any rights (including dividend and voting
rights) with respect



12

--------------------------------------------------------------------------------

 

to such Restricted Shares, Restricted Stock Units, Retained Distributions and
any unpaid Dividend Equivalents that shall have been so forfeited. The Committee
may, in its discretion, provide that the delivery of any Restricted Shares,
Restricted Stock Units, Retained Distributions and unpaid Dividend Equivalents
that shall have become vested, and payment of any related cash amounts that
shall have become payable under this Article VIII, shall be deferred until such
date or dates as the recipient may elect. Any election of a recipient pursuant
to the preceding sentence shall be filed in writing with the Committee in
accordance with such rules and regulations, including any deadline for the
making of such an election, as the Committee may provide, and shall be made in
compliance with Section 409A of the Code.

ARTICLE IX

CASH AWARDS AND PERFORMANCE AWARDS

Cash Awards

.  In addition to granting Options, SARs, Restricted Shares and Restricted Stock
Units, the Committee shall, subject to the limitations of the Plan, have
authority to grant to eligible Persons Cash Awards. Each Cash Award shall be
subject to such terms and conditions, restrictions and contingencies, if any, as
the Committee shall determine. Restrictions and contingencies limiting the right
to receive a cash payment pursuant to a Cash Award shall be based upon the
achievement of single or multiple Performance Objectives over a performance
period established by the Committee. The determinations made by the Committee
pursuant to this Section 9.1 shall be specified in the applicable Agreement.

Designation as a Performance Award

.  The Committee shall have the right to designate any Award of Options, SARs,
Restricted Shares or Restricted Stock Units as a Performance Award. All Cash
Awards shall be designated as Performance Awards.

Performance Objectives

.  The grant or vesting of a Performance Award shall be subject to the
achievement of Performance Objectives over a performance period established by
the Committee based upon one or more of the following business criteria that
apply to the Holder, one or more business units, divisions or Subsidiaries of
the Company or the applicable sector of the Company, the Company as a whole, or
any entity or entities to which the Company or Subsidiaries of the Company are
providing services, and if so desired by the Committee, by comparison with a
peer group of companies: increased revenue; net income measures (including
income after capital costs and income before or after taxes); stock price
measures (including growth measures and total stockholder return); price per
share of Common Stock; market share; earnings per share (actual or targeted
growth); earnings before interest, taxes, depreciation and amortization
(EBITDA); operating income before depreciation and amortization (OIBDA);
economic value added (or an equivalent metric); market value added; debt to
equity ratio; cash flow measures (including cash flow return on capital, cash
flow return on tangible capital, net cash flow and net cash flow before
financing activities); return measures (including return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity); operating measures (including
operating income, funds from operations, cash from operations, after-tax
operating income, sales volumes, production volumes and production efficiency);
expense measures (including overhead cost and general and administrative
expense); margins; stockholder value; total stockholder return; proceeds from
dispositions; total market value and corporate values measures (including ethics



13

--------------------------------------------------------------------------------

 

compliance, environmental and safety). Unless otherwise stated, such a
Performance Objective need not be based upon an increase or positive result
under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). The Committee shall have the
authority to determine whether the Performance Objectives and other terms and
conditions of the Award are satisfied, and the Committee’s determination as to
the achievement of Performance Objectives relating to a Performance Award shall
be made in writing.

Section 162(m) of the Code

.  Notwithstanding the foregoing provisions, if the Committee intends for a
Performance Award to be granted and administered in a manner designed to
preserve the deductibility of the compensation resulting from such Award in
accordance with Section 162(m) of the Code, then the Performance Objectives for
such particular Performance Award relative to the particular period of service
to which the Performance Objectives relate shall be established by the Committee
in writing (i) no later than 90 days after the beginning of such period and (ii)
prior to the completion of 25% of such period.

Waiver of Performance Objectives

.  The Committee shall have no discretion to modify or waive the Performance
Objectives or conditions to the grant or vesting of a Performance Award unless
such Award is not intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code and the relevant Agreement
provides for such discretion.

ARTICLE X

GENERAL PROVISIONS

Acceleration of Awards

.

(a) Death or Disability.  If a Holder’s employment shall terminate by reason of
death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares and any related Retained Distributions
shall become vested and any related cash amounts payable pursuant to the
applicable Agreement shall be adjusted in such manner as may be provided in the
Agreement; and (iii) in the case of Restricted Stock Units, the Restriction
Period applicable to each such Award of Restricted Stock Units shall be deemed
to have expired and all such Restricted Stock Units and any unpaid Dividend
Equivalents shall become vested and any related cash amounts payable pursuant to
the applicable Agreement shall be adjusted in such manner as may be provided in
the Agreement. 

(b) Approved Transactions; Board Change; Control Purchase.  In the event of any
Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or



14

--------------------------------------------------------------------------------

 

SAR, each such outstanding Option or SAR granted under the Plan shall become
exercisable in full in respect of the aggregate number of shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares and any related Retained Distributions
shall become vested and any related cash amounts payable pursuant to the
applicable Agreement shall be adjusted in such manner as may be provided in the
Agreement; and (iii) in the case of Restricted Stock Units, the Restriction
Period applicable to each such Award of Restricted Stock Units shall be deemed
to have expired and all such Restricted Stock Units and any unpaid Dividend
Equivalents shall become vested and any related cash amounts payable pursuant to
the applicable Agreement shall be adjusted in such manner as may be provided in
the Agreement, in each case effective upon the Board Change or Control Purchase
or immediately prior to consummation of the Approved Transaction. The effect, if
any, on a Cash Award of an Approved Transaction, Board Change or Control
Purchase shall be prescribed in the applicable Agreement. Notwithstanding the
foregoing, unless otherwise provided in the applicable Agreement, the Committee
may, in its discretion, determine that any or all outstanding Awards of any or
all types granted pursuant to the Plan will not vest or become exercisable on an
accelerated basis in connection with an Approved Transaction if effective
provision has been made for the taking of such action which, in the opinion of
the Committee, is equitable and appropriate to substitute a new Award for such
Award or to assume such Award and to make such new or assumed Award, as nearly
as may be practicable, equivalent to the old Award (before giving effect to any
acceleration of the vesting or exercisability thereof), taking into account, to
the extent applicable, the kind and amount of securities, cash or other assets
into or for which the applicable series of Common Stock may be changed,
converted or exchanged in connection with the Approved Transaction.

Termination of Employment

.

(c) General.  If a Holder’s employment shall terminate prior to an Option or SAR
becoming exercisable or being exercised (or deemed exercised, as provided in
Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or any Restricted Stock Units, then such Option or SAR shall
thereafter become or be exercisable, and the Holder’s rights to any unvested
Restricted Shares, Retained Distributions and related cash amounts and any
unvested Restricted Stock Units, unpaid Dividend Equivalents and related cash
amounts shall thereafter vest, in each case solely to the extent provided in the
applicable Agreement; provided, however, that, unless otherwise determined by
the Committee and provided in the applicable Agreement, (i) no Option or SAR may
be exercised after the scheduled expiration date thereof; (ii) if the Holder’s
employment terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and (iii)
any termination of the Holder’s employment for cause will be treated in
accordance with the provisions of Section 10.2(b). The effect on a Cash Award of
the termination of a Holder’s employment for any reason, other than for cause,
shall be prescribed in the applicable Agreement. For the avoidance of doubt, in
the discretion of the Committee, an Award may provide that a Holder’s service
shall be deemed to have continued for purposes of the Award while a Holder
provides services to the Company, any Subsidiary, or any former affiliate of the
Company or any Subsidiary.



15

--------------------------------------------------------------------------------

 

(d) Termination for Cause.  If a Holder’s employment with the Company or a
Subsidiary of the Company shall be terminated by the Company or such Subsidiary
for “cause” during the Restriction Period with respect to any Restricted Shares
or Restricted Stock Units or prior to any Option or SAR becoming exercisable or
being exercised in full or prior to the payment in full of any Cash Award (for
these purposes, “cause” shall have the meaning ascribed thereto in any
employment agreement to which such Holder is a party or, in the absence thereof,
shall include insubordination, dishonesty, incompetence, moral turpitude, other
misconduct of any kind and the refusal to perform such Holder’s duties and
responsibilities for any reason other than illness or incapacity; provided,
however, that if such termination occurs within 12 months after an Approved
Transaction or Control Purchase or Board Change, termination for “cause” shall
mean only a felony conviction for fraud, misappropriation, or embezzlement),
then, unless otherwise determined by the Committee and provided in the
applicable Agreement, (i) all Options and SARs and all unpaid Cash Awards held
by such Holder shall immediately terminate, and (ii) such Holder’s rights to all
Restricted Shares, Restricted Stock Units, Retained Distributions, any unpaid
Dividend Equivalents and any related cash amounts shall be forfeited
immediately.

(e) Miscellaneous.  The Committee may determine whether any given leave of
absence constitutes a termination of employment; provided, however, that for
purposes of the Plan, (i) a leave of absence, duly authorized in writing by the
Company for military service or sickness, or for any other purpose approved by
the Company if the period of such leave does not exceed 90 days, and (ii) a
leave of absence in excess of 90 days, duly authorized in writing by the Company
provided the employee’s right to reemployment is guaranteed either by statute or
contract, shall not be deemed a termination of employment. Unless otherwise
determined by the Committee and provided in the applicable Agreement, Awards
made under the Plan shall not be affected by any change of employment so long as
the Holder continues to be an employee of the Company.

Right of Company to Terminate Employment

.  Nothing contained in the Plan or in any Award, and no action of the Company
or the Committee with respect thereto, shall confer or be construed to confer on
any Holder any right to continue in the employ of the Company or any of its
Subsidiaries or interfere in any way with the right of the Company or any
Subsidiary of the Company to terminate the employment of the Holder at any time,
with or without cause, subject, however, to the provisions of any employment
agreement between the Holder and the Company or any Subsidiary of the Company.

Nonalienation of Benefits

.  Except as set forth herein, no right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, hypothecation, pledge,
exchange, transfer, garnishment, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, hypothecate, pledge, exchange, transfer,
garnish, encumber or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the Person entitled to such benefits.

Written Agreement

.  Each Award under the Plan shall be evidenced by a written agreement, in such
form as the Committee shall approve from time to time in its discretion,
specifying the terms and provisions of such Award which may not be inconsistent
with the provisions of the Plan; provided, however, that if more than one type
of Award is made to the



16

--------------------------------------------------------------------------------

 

same Holder, such Awards may be evidenced by a single Agreement with such
Holder. Each grantee of an Option, SAR, Restricted Shares, Restricted Stock
Units or Performance Award (including a Cash Award) shall be notified promptly
of such grant, and a written Agreement shall be promptly delivered by the
Company. Any such written Agreement may contain (but shall not be required to
contain) such provisions as the Committee deems appropriate (i) to insure that
the penalty provisions of Section 4999 of the Code will not apply to any stock
or cash received by the Holder from the Company or (ii) to provide cash payments
to the Holder to mitigate the impact of such penalty provisions upon the Holder.
Any such Agreement may be supplemented or amended from time to time as approved
by the Committee as contemplated by Section 10.7(b).

Nontransferability

.  Unless otherwise determined by the Committee and expressly provided for in an
Agreement, Awards are not transferable (either voluntarily or involuntarily),
before or after a Holder’s death, except as follows: (a) during the Holder’s
lifetime, pursuant to a Domestic Relations Order, issued by a court of competent
jurisdiction, that is not contrary to the terms and conditions of the Plan or
any applicable Agreement, and in a form acceptable to the Committee; or (b)
after the Holder’s death, by will or pursuant to the applicable laws of descent
and distribution, as may be the case.  Any person to whom Awards are transferred
in accordance with the provisions of the preceding sentence shall take such
Awards subject to all of the terms and conditions of the Plan and any applicable
Agreement.

Termination and Amendment

.

(f) General.  Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards may be made under the Plan on or after the fifth
anniversary of the Effective Date. The Plan may be terminated at any time prior
to such date and may, from time to time, be suspended or discontinued or
modified or amended if such action is deemed advisable by the Committee.

(g) Modification.  No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 10.7(a)), the
Committee may amend outstanding Agreements with any Holder, including any
amendment which would (i) accelerate the time or times at which the Award may be
exercised and/or (ii) extend the scheduled expiration date of the Award. Without
limiting the generality of the foregoing, the Committee may, but solely with the
Holder’s consent unless otherwise provided in the Agreement, agree to cancel any
Award under the Plan and grant a new Award in substitution therefor, provided
that the Award so substituted shall satisfy all of the requirements of the Plan
as of the date such new Award is made. Nothing contained in the foregoing
provisions of this Section 10.7(b) shall be construed to prevent the Committee
from providing in any Agreement that the rights of the Holder with respect to
the Award evidenced thereby shall be subject to such rules and regulations as
the Committee may, subject to the express provisions of the Plan, adopt from
time to time or impair the enforceability of any such provision.



17

--------------------------------------------------------------------------------

 

Government and Other Regulations

.  The obligation of the Company with respect to Awards shall be subject to all
applicable laws, rules and regulations and such approvals by any governmental
agencies as may be required, including the effectiveness of any registration
statement required under the Securities Act of 1933, and the rules and
regulations of any securities exchange or association on which the Common Stock
may be listed or quoted. For so long as any series of Common Stock are
registered under the Exchange Act, the Company shall use its reasonable efforts
to comply with any legal requirements (i) to maintain a registration statement
in effect under the Securities Act of 1933 with respect to all shares of the
applicable series of Common Stock that may be issuable, from time to time, to
Holders under the Plan and (ii) to file in a timely manner all reports required
to be filed by it under the Exchange Act.

Withholding

.  The Company’s obligation to deliver shares of Common Stock or pay cash in
respect of any Award under the Plan shall be subject to applicable federal,
state and local tax withholding requirements. Federal, state and local
withholding tax due at the time of an Award, upon the exercise of any Option or
SAR or upon the vesting of, or expiration of restrictions with respect to,
Restricted Shares or Restricted Stock Units or the satisfaction of the
Performance Objectives applicable to a Performance Award, as appropriate, may,
in the discretion of the Committee, be paid in shares of Common Stock already
owned by the Holder or through the withholding of shares otherwise issuable to
such Holder, upon such terms and conditions (including the conditions referenced
in Section 6.5) as the Committee shall determine. If the Holder shall fail to
pay, or make arrangements satisfactory to the Committee for the payment to the
Company of, all such federal, state and local taxes required to be withheld by
the Company, then the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to such Holder an
amount equal to any federal, state or local taxes of any kind required to be
withheld by the Company with respect to such Award.

Nonexclusivity of the Plan

.  The adoption of the Plan by the Board shall not be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including the granting of stock options and the
awarding of stock and cash otherwise than under the Plan, and such arrangements
may be either generally applicable or applicable only in specific cases.

Exclusion from Pension and Profit-Sharing Computation

.  By acceptance of an Award, unless otherwise provided in the applicable
Agreement, each Holder shall be deemed to have agreed that such Award is special
incentive compensation that will not be taken into account, in any manner, as
salary, compensation or bonus in determining the amount of any payment under any
pension, retirement or other employee benefit plan, program or policy of the
Company or any Subsidiary of the Company. In addition, each beneficiary of a
deceased Holder shall be deemed to have agreed that such Award will not affect
the amount of any life insurance coverage, if any, provided by the Company on
the life of the Holder which is payable to such beneficiary under any life
insurance plan covering employees of the Company or any Subsidiary of the
Company.

Unfunded Plan

.  Neither the Company nor any Subsidiary of the Company shall be required to
segregate any cash or any shares of Common Stock which may at any time be
represented by Awards, and the Plan shall constitute an “unfunded” plan of the
Company. Except as provided in Article VIII with respect to Awards of Restricted
Shares and except as expressly



18

--------------------------------------------------------------------------------

 

set forth in an Agreement, no employee shall have voting or other rights with
respect to the shares of Common Stock covered by an Award prior to the delivery
of such shares. Neither the Company nor any Subsidiary of the Company shall, by
any provisions of the Plan, be deemed to be a trustee of any shares of Common
Stock or any other property, and the liabilities of the Company and any
Subsidiary of the Company to any employee pursuant to the Plan shall be those of
a debtor pursuant to such contract obligations as are created by or pursuant to
the Plan, and the rights of any employee, former employee or beneficiary under
the Plan shall be limited to those of a general creditor of the Company or the
applicable Subsidiary of the Company, as the case may be. In its sole
discretion, the Board may authorize the creation of trusts or other arrangements
to meet the obligations of the Company under the Plan, provided, however, that
the existence of such trusts or other arrangements is consistent with the
unfunded status of the Plan.

Governing Law

.  The Plan shall be governed by, and construed in accordance with, the laws of
the State of Delaware.

Accounts

.  The delivery of any shares of Common Stock and the payment of any amount in
respect of an Award shall be for the account of the Company or the applicable
Subsidiary of the Company, as the case may be, and any such delivery or payment
shall not be made until the recipient shall have paid or made satisfactory
arrangements for the payment of any applicable withholding taxes as provided in
Section 10.9.

Legends

.  Any statement of ownership evidencing shares of Common Stock subject to an
Award shall bear such legends as the Committee deems necessary or appropriate to
reflect or refer to any terms, conditions or restrictions of the Award
applicable to such shares, including any to the effect that the shares
represented thereby may not be disposed of unless the Company has received an
opinion of counsel, acceptable to the Company, that such disposition will not
violate any federal or state securities laws.

Company’s Rights

.  The grant of Awards pursuant to the Plan shall not affect in any way the
right or power of the Company to make reclassifications, reorganizations or
other changes of or to its capital or business structure or to merge,
consolidate, liquidate, sell or otherwise dispose of all or any part of its
business or assets.

Section 409A

.  It is the intent of the Company that Awards under the Plan comply with the
requirements of, or be exempt from the application of, Section 409A of the Code
and related regulations and United States Department of the Treasury
pronouncements (“Section 409A”), and the provisions of the Plan will be
administered, interpreted and construed accordingly.  Notwithstanding anything
in the Plan to the contrary, if any Plan provision or Award under the Plan would
result in the imposition of an additional tax under Section 409A, that Plan
provision or Award will be construed or reformed to avoid imposition of the
applicable tax and no action taken to comply with Section 409A shall be deemed
to adversely affect the Holder’s rights to an Award.



19

--------------------------------------------------------------------------------